DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 and 21-22 are pending. Claims 9-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 15, 2021.  
The traversal is on the ground(s) that “all claims contain the specific technical feature “wherein at least one of the hole inject layer, the hole transport layer, the electron transport layer, and the electron inject layer is a target film comprising a small molecular layer and a large molecular layer which are arranged in a stacked manner””. This is not found persuasive because each Species directed different technical features depends on “which of these layers is selected to be a “target film”. Thus, the Species are mutually exclusive of one another. Moreover, the above claimed limitation is a generic limitation. 
The requirement is still deemed proper and is therefore made FINAL.

Applicant identified claims 1-8, 14-18 and 21-22 are readable on the elected Species 1. 

However, claim 14 recites: “The electroluminescent device of claim 1, wherein the target film comprises at least one small molecular layer and at least one large molecular layer, and the small molecular layer and the large molecular layer are arranged alternately” 
target film is the HTL (03) which comprises only two layers, 031 and 032”.
Since claim 14 directs to non-elected Species, claim 14 is effectively withdrawn from consideration.  
Action on merits of Elected Species 1, claims 1-8, 14-18 and 21-22 follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 03, 2020 and September 23, 2020 have been considered by the examiner.
	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
AN ELECTROLUMINESCENT DEVICE HAVING HOLE TRANSPORT LAYER COMPRISING A SMALL MOLECULAR AND A LARGE MOLECULAR LAYER 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “The electroluminescent device of claim 5, wherein a molecular layer of the hole transport layer close to the electroluminescent layer has an HOMO energy level of 4.6 eV, and a molecular layer away from the electroluminescent layer has an HOMO energy level of 4.76 eV”; and  
Claim 7 recites: “The electroluminescent device of claim 5, wherein a molecular layer of the hole transport layer close to the electroluminescent layer has an HOMO energy level of 5.1 eV, and a molecular layer away from the electroluminescent layer has an HOMO energy level of 5.7 eV.”
However, claim recites: “an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer increase in a hole transport direction of the electroluminescent device”
According to FIG. 1, the “hole transport direction” is “P1”.
Which means the HOMO energy levels of the HTL layers must be from smaller to larger. 
However, the limitations of claim 6 and 7, HOMO level from (away from) larger, 4.76 eV or 5.7 eV decreased to (close to) 4.6 eV or 5.1 eV.  
Claims 6 and 7 contravene claim 5. Therefore, claims 6-7 are indefinite.  

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites: “A display device, comprising the display panel of claim 21”
“A display device” is a non-limiting preamble. 
Therefore, the limitation “A display device, comprising the display panel of claim 21”, fails to further limit claim 21.
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14-15, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA (WO 2017/149636) of record.

wherein at least one of the hole inject layer (121), the hole transport layer (122), the electron transport layer (125), and the electron inject layer (126) is a target film comprising a small molecular layer (122c) and a large molecular layer (122b) which are arranged in a stacked manner. (See FIG. 1, device 140b).  

With respect to claim 2, the small molecular layer (122c) of TANAKA has a thickness (40 nm) larger than that (30 nm) of the large molecular layer (122b).  
With respect to claim 3, the electroluminescent device of TANAKA comprises a first electrode (110), the hole inject layer (121), the hole transport layer (122), an electroluminescent layer (123), the electron transport layer (125), the electron inject layer (126), and a second electrode (130) which are arranged in a stacked manner.  
With respect to claim 4, the hole transport layer (122) of TANAKA is the target film.  
With respect to claim 5, As best understood by Examiner, an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device.  
With respect to claim 6, As best understood by Examiner, a molecular layer of the hole transport layer close to the electroluminescent layer (123) of TANAKA has an HOMO energy level of 4.6 eV, and a molecular layer away from the electroluminescent layer (123) has an HOMO energy level of 4.76 eV.  

With respect to claim 8, a molecular layer of the hole transport layer (122) of TANAKA close to the electroluminescent layer (123) has a cross-linked network structure.  
With respect to claim 14, As best understood by Examiner, the target film (122) of TANAKA comprises at least one small molecular layer and at least one large molecular layer, and the small molecular layer and the large molecular layer are arranged alternately. 
With respect to claim 15, a material for the large molecular layer of TANAKA is polythiophene or polyaniline, and a material for the small molecular layer is ethylenedioxythi ophene or triphenylamine.   
With respect to claim 21, TANAKA teaches a display panel, comprising a substrate (100), and a plurality of electroluminescent devices (140), as shown in claim 1 above, on the substrate (100).  
With respect to claim 22, As best understood by Examiner, TANAKA teaches display device, comprising the display panel as shown in claim 21.

With respect to claim 17, TANAKA teaches a method for fabricating an electroluminescent device as claimed, including: 
forming an electroluminescent device (140) on a substrate (100), wherein the electroluminescent device (140) comprises a hole inject layer (121), a hole transport layer (122), an electron transport layer (125), and an electron inject layer (126), 


With respect to claim 18, the small molecular layer of TANAKA has a thickness (40 nm) larger than (30 nm) that of the large molecular layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA ‘636 as applied to claim 3 above, and further in view of CHUNG et al. (US. Pub. No. 2018/0062030), KIMURA et al. (US. Pub. No. 2007/0075627) and MURAKAMI et al. (US. Pub. No. 2005/0212003). 
TANAKA teaches the electroluminescent device as described in claim 3 above including both a material for the first electrode (110) and a material for the second electrode (130) are tin indium oxide (ITO), a material for the electron transport layer (125), a material for the electron inject layer (126), and a material for the hole inject layer (121). 

However, CHUNG ‘030, KIMURA ‘627 and MURAKAMI ‘003 teach a electroluminescent device including:
CHUNG ‘030, FIG. 1: a material for the electron transport layer (40) is tungsten oxide;
KIMURA ‘627, FIG. 12A: a material for the electron inject layer (1205) is molybdenum oxide; and 
MURAKAMI ‘003, FIG. 6: a material for the hole inject layer (127) is vanadium oxide.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the electron transport layer, the electron inject layer, and the hole inject layer of TANAKA utilizing tungsten oxide, molybdenum oxide and vanadium oxide, respectively, as taught by CHUNG, KIMURA and MURAKAMI to provide the electron transport layer, electron injection layer and hole injection layer for the electroluminescent device.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
  
Alternatively, Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA ‘636.
With respect to claim 5, As best understood by Examiner, TANAKA teaches the electroluminescent device as described in claim 4 above including the hole transport layer (122) 
Since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device” is obviously met.

With respect to claims 6 and 7, As best understood by Examiner, since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “a molecular layer of the hole transport layer close to the electroluminescent layer (123) of TANAKA has an HOMO energy level of 4.6 eV (or 5.1 eV), and a molecular layer away from the electroluminescent layer (123) has an HOMO energy level of 4.76 eV (or 5.7 eV)” are met.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829